Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-21 were originally presented having a filing date of June 27th, 2019, and claiming priority to U.S. Provisional Application PRO 62/692566 that was filed on June 29th, 2018.


Information Disclosure Statement
The Information Disclosure Statement that was filed on November 8th, 2019, is in compliance with 37 CFR 1.97. Accordingly, the IDS has been considered by the Examiner. An initialed copy of Form 1449 is enclosed herewith. 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“interface” (generic placeholder) and “configured to provide” (function) found in claim 1
“dashboard system” (generic placeholder) and “configured to display” (function) found in claim 2
“driver performance system” (generic placeholder) and “configured to assist” (function) found in claim 3
“driver performance system” (generic placeholder) and “configured to record” (function) found in claim 4
“driver performance system” (generic placeholder) and “configured to combine” (function) found in claim 5
“the diagnostic system, the maintenance tracking and notification system, and the routing system” (generic placeholders) and “configured to operate” (function) found in claim 6
“diagnostic system” (generic placeholder) and “configured to read” (function) found in claim 7
“maintenance tracking and notification system” (generic placeholder) and “configured to cross-reference” (function) in claim 8
“maintenance tracking and notification system” (generic placeholder) and “configured to display” (function) in claims 9, 10, and 12
“routing system” (generic placeholder) and “configured to enable” (function) in claim 11
“routing system” (generic placeholder) and “configured to direct” (function) in claim 13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure described in the specification as performing the claimed function can be found in:
Paragraph [0026], [0028], and [0029] for “interface” recited in claim 1
Paragraph [0026], [0029], and [0030] for the rest of generic placeholders (e.g. dashboard system, driver performance system, etc.) recited in claims 2-13
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


















Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11-13, 15, 17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 2 and 17, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). For purposes of examination, this phrase was interpreted to include any virtual dashboard displaying real-time vehicle performance metrics. 
The term "quickly" in claims 11 and 21 is a relative term which renders the claim indefinite.  The term "quickly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In such a system, any amount of time taken to enable an end-user to obtain new parts and supplies can be considered “quickly” since the specification is silent as to how fast a user must obtain new parts and supplies to be considered “quick”. For examination purposes, the term “quickly” has been construed to mean the amount of time taken for an end-user to purchase a part from a third-party part supplier.
The term "easily" in claims 11 and 21 is a relative term which renders the claim indefinite.  The term "easily" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In such a system, any amount of difficulty or effort taken to enable an end-user to obtain new parts and supplies can be considered “easily” since the specification is silent as to how difficult it must be .
Claims 12 and 13 are rejected as being dependent on claim 11, and do not cure the deficiencies thereof.
Regarding claim 15, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). For the purposes of examination, this phrase was interpreted to include any known wireless technology standard used for exchanging data over short distances.
Claim 15 contains the trademark/trade name “Bluetooth”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe conformance with a continuously changing communications protocol set forth by the Bluetooth® standard and, accordingly, the identification/description is indefinite. For examination purposes, the claim was construed to refer to any of the various Bluetooth® communication variants.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-11, 14-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (U.S. Patent Application Publication 2018/0182182, hereinafter referred to as Meyer) in view of Reisinger (Non-Patent Literature titled “What is Fixd, and Should You Buy It?”, hereinafter referred to as Reisinger) and in further view of Delaney (Non-Patent Literature titled “Fixd OBD-II Active Car Health Monitor Review”, hereinafter referred to as Delaney). 


In regards to claim 1, Meyer teaches:
A vehicle diagnostic communications system, comprising: 
an application server system which comprises at least one processor and has connectivity 	to a wireless scan tool that is connectable to an OBD-II connector of a vehicle; 
[Meyer;

Paragraph [0015]: “Such an OBD data collection device allows OBD data and/or acceleration to be continually collected and aggregated during a journey made by a vehicle, such that the latest aggregated data can be transmitted to an external mobile device for further processing and/or display thereon. The OBD data and/or acceleration data is continually aggregated during the journey into risk profile data in the form of one or more scalar indicators and/or histogram indicators; thereby reducing the bandwidth requirements for transmitting the risk profile data to the mobile device. The mobile device is preferably located within the vehicle, either as a portable device, such as a mobile telephone (or smartphone), or integrated within the vehicle itself (as an embedded device), such that the mobile device can be used to provide feedback to the driver during the journey on vehicle use and driving performance”;

Paragraph [0017]: “The wireless communication device may collect and aggregate a number of different types of OBD data relating to vehicle use and/or driving performance to provide the risk profile data. The OBD data that is aggregated can be data obtained directly from the OBD port”;

“The present invention therefore extends to a collection system for vehicle on-board diagnostics (OBD) data, the system comprising: (a) a wireless communication device for collecting OBD data as described hereinabove; and (b) a mobile device, such as a mobile telecommunications device, operatively in communication with the wireless communication device to receive risk profile therefrom”;

Wherein it is interpreted that the application server system is Meyer’s mobile device (i.e. a smartphone), and it contains at least one processor as a mobile device (i.e. a smartphone) is well-known in the art to have. 

Wherein it is interpreted that the wireless communication device, or OBD data collection device, for collecting OBD data is representative of a wireless scan tool;
]

a component systems package configured to present OBD-II data monitoring and 				interactivity by way of at least a dashboard system, 
[Meyer, Fig. 9B and 9C;

Paragraph [0043]: “The risk profile data received by the mobile device, e.g. mobile telecommunications device, is preferably used, either directly or indirectly, e.g. via an app running on the mobile device, to display information to a driver relating to vehicle use and/or driving performance in real-time during a journey”;

Paragraph [0044]: “The mobile device can also be arranged to provide, e.g. display, real-time OBD data received from the device, i.e. in addition to the risk profile data. Such OBD data, which is indicative of current vehicle conditions, can include, for example, one or more of: battery voltage; engine load; engine coolant temperature; engine rpm; vehicle speed; intake manifold pressure; intake air temperature; throttle position; engine torque; and fuel rate”;

Paragraph [0095]: “FIGS. 9B and 9C show other screenshots from the app running on the smartphone 4 providing other data, e.g. engine rpm, driving time, distance, current speed maximum speed, average speed, engine load, coolant temperature, etc, about the current journey being made by a vehicle”;

Wherein it is interpreted that the component systems package is Meyer’s “app running on the smartphone”, and an app on a smartphone is well known in the art to be a software application;

Wherein it is interpreted that dashboard system is how Meyer’s app shows various OBD data such as engine RPM, vehicle speed, etc. (Fig. 9B and 9C);
]

a driver performance system, 
[Meyer, Fig. 9A;

Paragraph [0093]: “The live risk profile data is periodically transmitted to the smartphone 4 during the journey, whereupon it can be used to generate score values indicative of the current driving performance. For example, in the screenshot from an application (or “app”) running on the smartphone 4 shown in FIG. 9A, four separate score values are generated. The first is indicative of “acceleration”, and is based on the proportion of acceleration events with a g force above a certain threshold—has a value of 67% in FIG. 9A. The second is indicative of “braking”, and is based on the proportion of braking events with a g force above a certain threshold—has a value of 42% in FIG. 9A. The third is indicative of “cornering”, and is based on the proportion of cornering events, both left and right, with a g force above a certain threshold—has a value of 73% in FIG. 9A. Finally, the fourth is indicative of “idling”, and is based on the time spent idling during the journey in relation to the total engine run time—has a value of 89% in FIG. 9A. In these examples, the higher the score, i.e. the closer to 100%, the better the driver is performing during the journey. An average of the four score values in shown in the centre of the screen—in this case 67%—together with an icon (a smiling car) indicating the performance of the driver”;

Wherein it is interpreted that the app also provides driver performance scores;
]

… and 
an interface configured to provide access to the component systems package.
[Meyer;

Paragraph [0045]: “The present invention therefore extends to a collection system for vehicle on-board diagnostics (OBD) data, the system comprising: (a) a wireless communication device for collecting OBD data as described hereinabove; and (b) a mobile device, such as a mobile telecommunications device, operatively in communication with the wireless communication device to receive risk profile therefrom. The mobile device preferably comprises a user interface for providing, e.g. visually, audibly or haptically, information based on the received risk profile data to the driver”;

Wherein it is interpreted that the mobile device, i.e. smartphone, interface allows a user access to the app (component systems package;
]


Meyer does not explicitly teach presenting OBD-II data monitoring and interactivity by way of at least a diagnostic system, a maintenance tracking and notification system, and a routing system.

Reisinger does teach presenting OBD-II data monitoring and interactivity by way of at least a diagnostic system, 
[Reisinger;

“The hardware feeds information from your car to an app on your smartphone, and if Fixd pinpoints any problems, you can give that data to your mechanic”;

“Fixd features a sensor that plugs into an OBD-II port in your car”;

“According to the company, the sensor can identify 6,800 maladies affecting your car that may cause the check-engine light to turn on”;
“Although Fixd doesn't list all of the things that its app can find, it does say that it can identify major issues, like whether your engine oil temperature is too high or your O2 sensor has failed. It can also tell you if your car has bigger issues that you should bring to the mechanic”;


Wherein it is interpreted that the app identifying major issues with the vehicle, such as a failed O2 sensor, is representative of a diagnostic system;
]

and a maintenance tracking and notification system. 
[Reisinger;

“Fixd is also a handy maintenance tool that can remind you when your car needs service”;

“Additionally, Fixd can keep track of your car's maintenance schedule. Once you plug the sensor into your car, it will determine what your car's manufacturer recommends for maintenance at each milestone and alert you to those recommendations. Fixd monitors your mileage so you know what you need to get done”;

Wherein reminding and alerting the user of vehicle maintenance is representative of the maintenance and notification system;
]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system taught by Meyer with that of the Fixd system reviewed by Reisinger to identify a wide-range of potential issues affecting your car and keep track of your vehicle maintenance schedule. 

The combination of Meyer and Reisinger does not explicitly teach presenting OBD-II data monitoring and interactivity by way of at least a routing system.

However, Delaney does teach presenting OBD-II data monitoring and interactivity by way of at least a routing system.
[Delaney;

“Fixd will use this data to notify you when it's time to replace the battery, wipers, and tires, and has a Purchase button that gives you a list of compatible parts you can purchase through Amazon”;

Wherein it is interpreted that Delaney is describing the same system that Reisinger is describing, the Fixd scan tool and software. Delaney describes the app having a system that routes the user to Amazon through a purchase button to buy parts compatible to your car;
]





In regards to claim 2, the combination of Meyer, Reisinger and Delaney teach the system of claim 1, and Meyer further teaches wherein the dashboard system is configured to display one or more virtual dashboards including digital gauges, analog gauges, indicator lights, and the like.
[Meyer, Fig. 9A-9D;

Paragraph [0043]: “The risk profile data received by the mobile device, e.g. mobile telecommunications device, is preferably used, either directly or indirectly, e.g. via an app running on the mobile device, to display information to a driver relating to vehicle use and/or driving performance in real-time during a journey”;

Paragraph [0044]: “The mobile device can also be arranged to provide, e.g. display, real-time OBD data received from the device, i.e. in addition to the risk profile data. Such OBD data, which is indicative of current vehicle conditions, can include, for example, one or more of: battery voltage; engine load; engine coolant temperature; engine rpm; vehicle speed; intake manifold pressure; intake air temperature; throttle position; engine torque; and fuel rate”;

Paragraph [0095]: “FIGS. 9B and 9C show other screenshots from the app running on the smartphone 4 providing other data, e.g. engine rpm, driving time, distance, current speed maximum speed, average speed, engine load, coolant temperature, etc, about the current journey being made by a vehicle”;

Wherein it is interpreted that dashboard system is how Meyer’s app shows various OBD data such as engine RPM, vehicle speed, etc. (Fig. 9B and 9C);

Wherein it is interpreted through the app, as shown in Fig. 9A-9D, various gauges and indicator lights are shown;
]
In regards to claim 3, the combination of Meyer, Reisinger and Delaney teach the system of claim 1, and Meyer further teaches wherein the driver performance system is configured to assist with improving the driving skills of an end-user.
[Meyer, Fig. 9A;

Paragraph [0093]: “The live risk profile data is periodically transmitted to the smartphone 4 during the journey, whereupon it can be used to generate score values indicative of the current driving performance. For example, in the screenshot from an application (or “app”) running on the smartphone 4 shown in FIG. 9A, four separate score values are generated. The first is indicative of “acceleration”, and is based on the proportion of acceleration events with a g force above a certain threshold—has a value of 67% in FIG. 9A. The second is indicative of “braking”, and is based on the proportion of braking events with a g force above a certain threshold—has a value of 42% in FIG. 9A. The third is indicative of “cornering”, and is based on the proportion of cornering events, both left and right, with a g force above a certain threshold—has a value of 73% in FIG. 9A. Finally, the fourth is indicative of “idling”, and is based on the time spent idling during the journey in relation to the total engine run time—has a value of 89% in FIG. 9A. In these examples, the higher the score, i.e. the closer to 100%, the better the driver is performing during the journey. An average of the four score values in shown in the centre of the screen—in this case 67%—together with an icon (a smiling car) indicating the performance of the driver”;

Paragraph [0094]: “FIG. 9A also shows an icon that can be selected by the driver to share the score achieved for a journey on a suitable social media platform. A message can also be seen in FIG. 9A indicating the occurrence of a “harsh braking” event. These messages are displayed, and optionally are also accompanied by an audio or haptic alert, when an acceleration, braking, cornering or idling event of a certain significance is detected by the dongle 2”;

Wherein it is interpreted that the app also provides driver performance scores that assist with improving the driving skills of the driver, as well as notifications when the driver commits harsh events that allow the driver to learn and improve their driving skills; 
]






In regards to claim 6, the combination of Meyer, Reisinger and Delaney teach the system of claim 1, and Reisinger further teaches wherein the diagnostic system,
[Reisinger;

“According to the company, the sensor can identify 6,800 maladies affecting your car that may cause the check-engine light to turn on”;
“Although Fixd doesn't list all of the things that its app can find, it does say that it can identify major issues, like whether your engine oil temperature is too high or your O2 sensor has failed. It can also tell you if your car has bigger issues that you should bring to the mechanic”;
Wherein it is interpreted that the app identifying major issues with the vehicle, such as a failed O2 sensor, is representative of a diagnostic system;
]

the maintenance tracking and notification system, and 

[Reisinger;

“Fixd is also a handy maintenance tool that can remind you when your car needs service”;

“Additionally, Fixd can keep track of your car's maintenance schedule. Once you plug the sensor into your car, it will determine what your car's manufacturer recommends for maintenance at each milestone and alert you to those recommendations. Fixd monitors your mileage so you know what you need to get done”;

Wherein reminding and alerting the user of maintenance is representative of the notification system;
]

Delaney further teaches the routing system are configured to operate cooperatively so as to ensure that the vehicle is properly serviced and operating optimally.
[Delaney;

“Fixd will use this data to notify you when it's time to replace the battery, wipers, and tires, and has a Purchase button that gives you a list of compatible parts you can purchase through Amazon”;

Wherein it is interpreted that Delaney is describing the same system that Reisinger is describing, the Fixd scan tool and software. Delaney describes the app having a system that routes the user to Amazon through a purchase button to buy parts compatible to your car;

Wherein it is interpreted that these systems are working cooperatively to ensure that the vehicle is properly serviced and operating optimally. The diagnostic system of Fixd ensures that your vehicle is operating optimally and uses the notification system to notify a user when it is not. The maintenance and notification system of Fixd helps ensure that your vehicle is properly serviced by notifying a user when maintenance is required and providing a purchase functionality that routes a user to Amazon to buy compatible parts. The routing system assists the user in obtaining parts that might need to be replaced, according to the maintenance system, thereby, helping to ensure the vehicle is both properly serviced and operating optimally;
]


In regards to claim 7, the combination of Meyer, Reisinger and Delaney teach the system of claim 6, and Reisinger further teaches wherein the diagnostic system is configured to read the OBD-II data obtained by way of the wireless scan tool and indicate any identified malfunctioning components comprising the vehicle.
[Reisinger;

“The hardware feeds information from your car to an app on your smartphone, and if Fixd pinpoints any problems, you can give that data to your mechanic”;

“Fixd features a sensor that plugs into an OBD-II port in your car”;

“According to the company, the sensor can identify 6,800 maladies affecting your car that may cause the check-engine light to turn on”;
“Although Fixd doesn't list all of the things that its app can find, it does say that it can identify major issues, like whether your engine oil temperature is too high or your O2 sensor has failed. It can also tell you if your car has bigger issues that you should bring to the mechanic”;
Wherein it is interpreted that the Fixd system is a hardware software combo. The hardware is the wireless scan tool that plugs into the OBD-II port, and the software is an app that is downloaded on a smartphone, which is known to have a processor;

Wherein it is interpreted that the app identifying major issues with the vehicle, such as a failed O2 sensor, is representative of a diagnostic system;
]


In regards to claim 8, the combination of Meyer, Reisinger, and Delaney teach the system of claim 6, and Reisinger further teaches wherein the maintenance tracking and notification system is configured to cross-reference the OBD-II data received from the scan tool with scheduled maintenance intervals associated with vehicle.
[Reisinger;

“Fixd is also a handy maintenance tool that can remind you when your car needs service”;

“Additionally, Fixd can keep track of your car's maintenance schedule. Once you plug the sensor into your car, it will determine what your car's manufacturer recommends for maintenance at each milestone and alert you to those recommendations. Fixd monitors your mileage so you know what you need to get done”;
]

In regards to claim 9, the combination of Meyer, Reisinger, and Delaney teach the system of claim 8, and Reisinger further teaches wherein the maintenance tracking and notification system is configured to display a notification when the OBD-Il data indicate that the vehicle is overdue for servicing or maintenance is required.
[Reisinger;

“Fixd is also a handy maintenance tool that can remind you when your car needs service”;

“Additionally, Fixd can keep track of your car's maintenance schedule. Once you plug the sensor into your car, it will determine what your car's manufacturer recommends for maintenance at each milestone and alert you to those recommendations. Fixd monitors your mileage so you know what you need to get done”;
]

In regards to claim 10, the combination of Meyer, Reisinger, and Delaney teach the system of claim 8, and Reisinger further teaches wherein the maintenance tracking and notification system is configured to display a notification when a component malfunction is detected by way of the diagnostic system.
[Reisinger;

“The hardware feeds information from your car to an app on your smartphone, and if Fixd pinpoints any problems, you can give that data to your mechanic”;

“Fixd features a sensor that plugs into an OBD-II port in your car”;

“According to the company, the sensor can identify 6,800 maladies affecting your car that may cause the check-engine light to turn on”;
“Although Fixd doesn't list all of the things that its app can find, it does say that it can identify major issues, like whether your engine oil temperature is too high or your O2 sensor has failed. It can also tell you if your car has bigger issues that you should bring to the mechanic”;
Wherein it is interpreted that the Fixd system is a hardware software combo. The hardware is the wireless scan tool that plugs into the OBD-II port, and the software is an app that is downloaded on a smartphone, which is known to have a processor;

Wherein it is interpreted that the app identifying major issues with the vehicle, such as a failed O2 sensor, is representative of a diagnostic system;
]


In regards to claim 11, the combination of Meyer, Reisinger, and Delaney teach the system of claim 10, and Delaney further teaches wherein the routing system is configured to enable an end-user to quickly and easily obtain new parts and supplies in response to notifications issued by the maintenance tracking and notification system.
[Delaney;

“Fixd will use this data to notify you when it's time to replace the battery, wipers, and tires, and has a Purchase button that gives you a list of compatible parts you can purchase through Amazon”;

Wherein it is interpreted that Delaney is describing the same system that Reisinger is describing, the Fixd scan tool and software. Delaney describes the app having a system that routes the user to Amazon through a purchase button to buy parts compatible to your car;

Wherein it is interpreted that buying something through Amazon is a quick and easy way to obtain something; 
]


In regards to claim 14, the combination of Meyer, Reisinger, and Delaney teach the system of claim 1, and Meyer further teaches wherein the component systems package comprises a software application configured to operate on a mobile device and communicate with the wireless scan tool by way of a wireless connection.
[Meyer, Fig. 9B and 9C;

Paragraph [0043]: “The risk profile data received by the mobile device, e.g. mobile telecommunications device, is preferably used, either directly or indirectly, e.g. via an app running on the mobile device, to display information to a driver relating to vehicle use and/or driving performance in real-time during a journey”;

Paragraph [0044]: “The mobile device can also be arranged to provide, e.g. display, real-time OBD data received from the device, i.e. in addition to the risk profile data. Such OBD data, which is indicative of current vehicle conditions, can include, for example, one or more of: battery voltage; engine load; engine coolant temperature; engine rpm; vehicle speed; intake manifold pressure; intake air temperature; throttle position; engine torque; and fuel rate”;

Paragraph [0095]: “FIGS. 9B and 9C show other screenshots from the app running on the smartphone 4 providing other data, e.g. engine rpm, driving time, distance, current speed maximum speed, average speed, engine load, coolant temperature, etc, about the current journey being made by a vehicle”;

Wherein it is interpreted that the component systems package is Meyer’s “app running on the smartphone”, and an app on a smartphone is well known in the art to be a software application, as well as a smartphone being a mobile device;
]


In regards to claim 15, the combination of Meyer, Reisinger, and Delaney teach the system of claim 14, and Meyer further teaches wherein the wireless connection comprises any wireless protocol suitable for transferring data, including any of Bluetooth, WiFi, NFC, and the like.
[Meyer;

Paragraph [0042]: “Instead it may be under a user's control to pair a mobile telecommunications device with the wireless communication device that is collecting OBD data. The wireless transceiver is preferably a short-range transceiver using infrared or radio frequency communication, e.g. Bluetooth protocol. Of course the mobile telecommunications device preferably includes a corresponding wireless transceiver configured with the same protocol”;
]






In regards to claim 16, Meyer teaches: 
A method for a vehicle diagnostic communications system, the method comprising: 
providing an application server system that comprises at least one processor and has 			connectivity to a wireless scan tool that is connectable to an OBD-II connector of a 		vehicle;Application17Atty. Docket No. 101525.02621
[Meyer;

Paragraph [0015]: “Such an OBD data collection device allows OBD data and/or acceleration to be continually collected and aggregated during a journey made by a vehicle, such that the latest aggregated data can be transmitted to an external mobile device for further processing and/or display thereon. The OBD data and/or acceleration data is continually aggregated during the journey into risk profile data in the form of one or more scalar indicators and/or histogram indicators; thereby reducing the bandwidth requirements for transmitting the risk profile data to the mobile device. The mobile device is preferably located within the vehicle, either as a portable device, such as a mobile telephone (or smartphone), or integrated within the vehicle itself (as an embedded device), such that the mobile device can be used to provide feedback to the driver during the journey on vehicle use and driving performance”;

Paragraph [0017]: “The wireless communication device may collect and aggregate a number of different types of OBD data relating to vehicle use and/or driving performance to provide the risk profile data. The OBD data that is aggregated can be data obtained directly from the OBD port”;

Paragraph [0045]: “The present invention therefore extends to a collection system for vehicle on-board diagnostics (OBD) data, the system comprising: (a) a wireless communication device for collecting OBD data as described hereinabove; and (b) a mobile device, such as a mobile telecommunications device, operatively in communication with the wireless communication device to receive risk profile therefrom”;

Wherein it is interpreted that the application server system is Meyer’s mobile device (i.e. a smartphone), and it contains at least one processor as a mobile device (i.e. a smartphone) is well-known in the art to have. 

Wherein it is interpreted that the wireless communication device, or OBD data collection device, for collecting OBD data is representative of a wireless scan tool;
]

	configuring a component systems package to present OBD-II data monitoring and 				interactivity by way of at least a dashboard system,
[Meyer, Fig. 9B and 9C;

Paragraph [0043]: “The risk profile data received by the mobile device, e.g. mobile telecommunications device, is preferably used, either directly or indirectly, e.g. via an app running on the mobile device, to display information to a driver relating to vehicle use and/or driving performance in real-time during a journey”;

Paragraph [0044]: “The mobile device can also be arranged to provide, e.g. display, real-time OBD data received from the device, i.e. in addition to the risk profile data. Such OBD data, which is indicative of current vehicle conditions, can include, for example, one or more of: battery voltage; engine load; engine coolant temperature; engine rpm; vehicle speed; intake manifold pressure; intake air temperature; throttle position; engine torque; and fuel rate”;

Paragraph [0095]: “FIGS. 9B and 9C show other screenshots from the app running on the smartphone 4 providing other data, e.g. engine rpm, driving time, distance, current speed maximum speed, average speed, engine load, coolant temperature, etc, about the current journey being made by a vehicle”;

Wherein it is interpreted that the component systems package is Meyer’s “app running on the smartphone”, and an app on a smartphone is well known in the art to be a software application;

Wherein it is interpreted that dashboard system is how Meyer’s app shows various OBD data such as engine RPM, vehicle speed, etc. (Fig. 9B and 9C);
]

a driver performance system, 
[Meyer, Fig. 9A;

Paragraph [0093]: “The live risk profile data is periodically transmitted to the smartphone 4 during the journey, whereupon it can be used to generate score values indicative of the current driving performance. For example, in the screenshot from an application (or “app”) running on the smartphone 4 shown in FIG. 9A, four separate score values are generated. The first is indicative of “acceleration”, and is based on the proportion of acceleration events with a g force above a certain threshold—has a value of 67% in FIG. 9A. The second is indicative of “braking”, and is based on the proportion of braking events with a g force above a certain threshold—has a value of 42% in FIG. 9A. The third is indicative of “cornering”, and is based on the proportion of cornering events, both left and right, with a g force above a certain threshold—has a value of 73% in FIG. 9A. Finally, the fourth is indicative of “idling”, and is based on the time spent idling during the journey in relation to the total engine run time—has a value of 89% in FIG. 9A. In these examples, the higher the score, i.e. the closer to 100%, the better the driver is performing during the journey. An average of the four score values in shown in the centre of the screen—in this case 67%—together with an icon (a smiling car) indicating the performance of the driver”;

Wherein it is interpreted that the app also provides driver performance scores;
]

… and
configuring an interface to provide access to the component systems package.
[Meyer;

Paragraph [0045]: “The present invention therefore extends to a collection system for vehicle on-board diagnostics (OBD) data, the system comprising: (a) a wireless communication device for collecting OBD data as described hereinabove; and (b) a mobile device, such as a mobile telecommunications device, operatively in communication with the wireless communication device to receive risk profile therefrom. The mobile device preferably comprises a user interface for providing, e.g. visually, audibly or haptically, information based on the received risk profile data to the driver”;

Wherein it is interpreted that the mobile device, i.e. smartphone, interface allows a user access to the app (component systems package;
]

a diagnostic system, a maintenance tracking and notification system, and a routing system.

Reisinger does teach configuring a component systems package to present OBD-II data monitoring and interactivity by way of at least a diagnostic system, 
[Reisinger;

“The hardware feeds information from your car to an app on your smartphone, and if Fixd pinpoints any problems, you can give that data to your mechanic”;

“Fixd features a sensor that plugs into an OBD-II port in your car”;

“According to the company, the sensor can identify 6,800 maladies affecting your car that may cause the check-engine light to turn on”;
“Although Fixd doesn't list all of the things that its app can find, it does say that it can identify major issues, like whether your engine oil temperature is too high or your O2 sensor has failed. It can also tell you if your car has bigger issues that you should bring to the mechanic”;
Wherein it is interpreted that the Fixd system is a hardware software combo. The hardware is the wireless scan tool that plugs into the OBD-II port, and the software is an app that is downloaded on a smartphone, which is known to have a processor;

Wherein it is interpreted that the app identifying major issues with the vehicle, such as a failed O2 sensor, is representative of a diagnostic system;
]

and a maintenance tracking and notification system.
[Reisinger;

“Fixd is also a handy maintenance tool that can remind you when your car needs service”;

“Additionally, Fixd can keep track of your car's maintenance schedule. Once you plug the sensor into your car, it will determine what your car's manufacturer recommends for maintenance at each milestone and alert you to those recommendations. Fixd monitors your mileage so you know what you need to get done”;

Wherein reminding and alerting the user of vehicle maintenance is representative of the maintenance and notification system;
]

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of the system taught by Meyer with that of the method of the 

The combination of Meyer and Reisinger do not explicitly teach configuring a component systems package to present OBD-II data monitoring and interactivity by way of at least a routing system.

However, Delaney does teach configuring a component systems package to present OBD-II data monitoring and interactivity by way of at least a routing system.
[Delaney;

“Fixd will use this data to notify you when it's time to replace the battery, wipers, and tires, and has a Purchase button that gives you a list of compatible parts you can purchase through Amazon”;

Wherein it is interpreted that Delaney is describing the same system that Reisinger is describing, the Fixd scan tool and software. Delaney describes the app having a system that routes the user to Amazon through a purchase button to buy parts compatible to your car;
]

	Reisinger and Delaney are reviewing the same system, the Fixd scan tool and software. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of the system taught by Meyer and the system reviewed by Reisinger with that of the same system (as reviewed by Reisinger) reviewed by Delaney. It is reasonable to surmise that one skilled in the art would read and research multiple articles on the internet pertaining to any existing art that may be related to the claimed invention. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of the system reviewed by Delaney with that of the system reviewed by Reisinger and taught by Meyer to not only alert the user of an item that needs replacement, but also purchase said item through all the benefits a part supplier like Amazon offers.



In regards to claim 17, the combination of Meyer, Reisinger, and Delaney teach the method of claim 16, and Meyer further teaches wherein configuring the component system package includes configuring the dashboard system to display one or more virtual dashboards including digital gauges, analog gauges, indicator lights, and the like.
[Meyer, Fig. 9A-9D;

Paragraph [0043]: “The risk profile data received by the mobile device, e.g. mobile telecommunications device, is preferably used, either directly or indirectly, e.g. via an app running on the mobile device, to display information to a driver relating to vehicle use and/or driving performance in real-time during a journey”;

Paragraph [0044]: “The mobile device can also be arranged to provide, e.g. display, real-time OBD data received from the device, i.e. in addition to the risk profile data. Such OBD data, which is indicative of current vehicle conditions, can include, for example, one or more of: battery voltage; engine load; engine coolant temperature; engine rpm; vehicle speed; intake manifold pressure; intake air temperature; throttle position; engine torque; and fuel rate”;

Paragraph [0095]: “FIGS. 9B and 9C show other screenshots from the app running on the smartphone 4 providing other data, e.g. engine rpm, driving time, distance, current speed maximum speed, average speed, engine load, coolant temperature, etc, about the current journey being made by a vehicle”;

Wherein it is interpreted that dashboard system is how Meyer’s app shows various OBD data such as engine RPM, vehicle speed, etc. (Fig. 9B and 9C);

Wherein it is interpreted through the app, as shown in Fig. 9A-9D, various gauges and indicator lights are shown;
]


In regards to claim 19, the combination of Meyer, Reisinger and Delaney teach the method of claim 16, and Reisinger further teaches wherein configuring the component system package includes configuring the diagnostic system, 
[Reisinger;

“According to the company, the sensor can identify 6,800 maladies affecting your car that may cause the check-engine light to turn on”;
“Although Fixd doesn't list all of the things that its app can find, it does say that it can identify major issues, like whether your engine oil temperature is too high or your O2 sensor has failed. It can also tell you if your car has bigger issues that you should bring to the mechanic”;
Wherein it is interpreted that the app identifying major issues with the vehicle, such as a failed O2 sensor, is representative of a diagnostic system;
]


the maintenance tracking and notification system, and 
[Reisinger;

“Fixd is also a handy maintenance tool that can remind you when your car needs service”;

“Additionally, Fixd can keep track of your car's maintenance schedule. Once you plug the sensor into your car, it will determine what your car's manufacturer recommends for maintenance at each milestone and alert you to those recommendations. Fixd monitors your mileage so you know what you need to get done”;

Wherein reminding and alerting the user of maintenance is representative of the notification system;
]

Delaney further teaches the routing system to operate cooperatively to ensure that the vehicle is properly serviced and operating optimally.
[Delaney;

“Fixd will use this data to notify you when it's time to replace the battery, wipers, and tires, and has a Purchase button that gives you a list of compatible parts you can purchase through Amazon”;

Wherein it is interpreted that Delaney is describing the same system that Reisinger is describing, the Fixd scan tool and software. Delaney describes the app having a system that routes the user to Amazon through a purchase button to buy parts compatible to your car;

Wherein it is interpreted that these systems are working cooperatively to ensure that the vehicle is properly serviced and operating optimally. The diagnostic system of Fixd ensures that your vehicle is operating optimally and uses the notification system to notify a user when it is not. The maintenance and notification system of Fixd helps ensure that your vehicle is properly serviced by notifying a user when maintenance is required and providing a purchase functionality that routes a user to Amazon to buy compatible parts. The routing system assists the user in obtaining parts that might need to be replaced, according to the maintenance system, thereby, helping to ensure the vehicle is both properly serviced and operating optimally;
]
















In regards to claim 20, the combination of Meyer, Reisinger and Delaney teach the method of claim 16, and Reisinger further teaches wherein configuring the component system package includes configuring the diagnostic system to read OBD-II data obtained by way of a wireless scan tool and indicate any identified malfunctioning components comprising the vehicle.
[Reisinger;

“The hardware feeds information from your car to an app on your smartphone, and if Fixd pinpoints any problems, you can give that data to your mechanic”;

“Fixd features a sensor that plugs into an OBD-II port in your car”;

“According to the company, the sensor can identify 6,800 maladies affecting your car that may cause the check-engine light to turn on”;
“Although Fixd doesn't list all of the things that its app can find, it does say that it can identify major issues, like whether your engine oil temperature is too high or your O2 sensor has failed. It can also tell you if your car has bigger issues that you should bring to the mechanic”;
Wherein it is interpreted that the Fixd system is a hardware software combo. The hardware is the wireless scan tool that plugs into the OBD-II port, and the software is an app that is downloaded on a smartphone, which is known to have a processor;

Wherein it is interpreted that the app identifying major issues with the vehicle, such as a failed O2 sensor, is representative of a diagnostic system;
]




In regards to claim 21, the combination of Meyer, Reisinger, and Delaney teach the method of claim 16, and Delaney further teaches wherein configuring the component system package includes configuring the routing system to enable an end-user to quickly and easily obtain new parts and supplies in response to notifications issued by the maintenance tracking and notification system.
[Delaney;

“Fixd will use this data to notify you when it's time to replace the battery, wipers, and tires, and has a Purchase button that gives you a list of compatible parts you can purchase through Amazon”;

Wherein it is interpreted that Delaney is describing the same system that Reisinger is describing, the Fixd scan tool and software. Delaney describes the app having a system that routes the user to Amazon through a purchase button to buy parts compatible to your car;

Wherein it is interpreted that buying something through Amazon is a quick and easy way to obtain something; 
]


Claims 4, 5, and 18 are rejected under 35 USC 103 as being unpatentable over Meyer in view of Reisinger in view of Delaney, as applied to claims 3 and 16 above, and in further view of Shen et al. (U.S. Patent Application Publication 2018/0352253, hereinafter referred to as Shen).

In regards to claim 4, the combination of Meyer, Reisinger and Delaney teach the system of claim 3. 

Meyer, Reisinger and Delaney do not explicitly teach wherein the driver performance system is configured to record video during operation of the vehicle.

However, Shen does teach wherein the driver performance system is configured to record video during operation of the vehicle.
[Shen, Fig. 7A, 7B, and 8;

Paragraph [0005]: “A disclosed portable video capture device including a non-transitory data storage device, an image sensor, and a processor, is disclosed. The image sensor captures raw video data in response to received image light and the processor encodes the raw video data to generate first, second, and third compressed video data sets, respectively having low, medium, and high resolution. The processor stores the first, second, and third compressed video data sets on the non-transitory data storage device. The portable video capture device may further receive signals containing time dependent automotive on-board diagnostic (OBD) information from an operating automobile. The processor is further configured to encode the received OBD information with at least one of the compressed video data sets as a time dependent visual display of the OBD information superimposed on video data”;

Paragraph [0059]: “According to an embodiment, the remote device 602 may be a module that communicates time dependent automotive on-board diagnostic (OBD) information from an operating automobile to the portable video capture device 110. For example, the remote device 602 may have a wired connection to an automobile's on-board computer. The remote device 602 may then communicate various pieces of vehicle performance data to the portable video capture device 110 via the wireless connection 604. For example, remote device 602 may communicate engine speed, engine revolutions per minute (RPM), throttle position, manifold pressure (i.e., “boost”), mass air-flow rate, etc. The OBD information transmitted by the remote device 602 may then be displayed on the visual display 302 (see FIGS. 3-5) and/or may be encoded with video data as time dependent visual display of the OBD information superimposed on video data. In an example embodiment, the remote device 602 may be an OBD II device”;

Wherein it is interpreted that the wireless scan tool is remote device 602 that transmits vehicle OBD data wirelessly;

Wherein it is interpreted that Shen’s video capture device includes software in addition to the memory and processor, because a processor needs some sort of software (set of instructions) to run, as is well-known in the art;


]

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to record video during the operation of the vehicle in order to document and subsequently analyze driving experiences (Shen Paragraph [0003]).


In regards to claim 5, the combination of Meyer, Reisinger, Delaney, and Shen teach the system of claim 4, and Shen further teaches wherein the driver performance system is configured to combine captured video and OBD-II data recorded during operation of the vehicle.
[Shen, Fig. 7A, 7B, and 8;

Paragraph [0005]: “A disclosed portable video capture device including a non-transitory data storage device, an image sensor, and a processor, is disclosed. The image sensor captures raw video data in response to received image light and the processor encodes the raw video data to generate first, second, and third compressed video data sets, respectively having low, medium, and high resolution. The processor stores the first, second, and third compressed video data sets on the non-transitory data storage device. The portable video capture device may further receive signals containing time dependent automotive on-board diagnostic (OBD) information from an operating automobile. The processor is further configured to encode the received OBD information with at least one of the compressed video data sets as a time dependent visual display of the OBD information superimposed on video data”;

Paragraph [0059]: “According to an embodiment, the remote device 602 may be a module that communicates time dependent automotive on-board diagnostic (OBD) information from an operating automobile to the portable video capture device 110. For example, the remote device 602 may have a wired connection to an automobile's on-board computer. The remote device 602 may then communicate various pieces of vehicle performance data to the portable video capture device 110 via the wireless connection 604. For example, remote device 602 may communicate engine speed, engine revolutions per minute (RPM), throttle position, manifold pressure (i.e., “boost”), mass air-flow rate, etc. The OBD information transmitted by the remote device 602 may then be displayed on the visual display 302 (see FIGS. 3-5) and/or may be encoded with video data as time dependent visual display of the OBD information superimposed on video data. In an example embodiment, the remote device 602 may be an OBD II device”;

Wherein it is interpreted that the wireless scan tool is remote device 602 that transmits vehicle OBD data wirelessly;

Wherein it is interpreted that Shen’s video capture device includes software in addition to the memory and processor, because a processor needs some sort of software (set of instructions) to run, as is well-known in the art;

Wherein it is interpreted that the driver performance system is software stored on a memory and executed by a processor very similar to Shen’s video capture device that includes a memory and 
]

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine OBD data with recorded video because the OBD data would aid in the subsequent analysis of the captured video (Shen Paragraph [0003]).

In regards to claim 18, the combination of Meyer, Reisinger, and Delaney teach the method of claim 16, and Meyer further teaches wherein configuring the component system package includes configuring the driver performance system to assist with improving the driving skills of an end-user, 
[Meyer, Fig. 9A;

Paragraph [0093]: “The live risk profile data is periodically transmitted to the smartphone 4 during the journey, whereupon it can be used to generate score values indicative of the current driving performance. For example, in the screenshot from an application (or “app”) running on the smartphone 4 shown in FIG. 9A, four separate score values are generated. The first is indicative of “acceleration”, and is based on the proportion of acceleration events with a g force above a certain threshold—has a value of 67% in FIG. 9A. The second is indicative of “braking”, and is based on the proportion of braking events with a g force above a certain threshold—has a value of 42% in FIG. 9A. The third is indicative of “cornering”, and is based on the proportion of cornering events, both left and right, with a g force above a certain threshold—has a value of 73% in FIG. 9A. Finally, the fourth is indicative of “idling”, and is based on the time spent idling during the journey in relation to the total engine run time—has a value of 89% in FIG. 9A. In these examples, the higher the score, i.e. the closer to 100%, the better the driver is performing during the journey. An average of the four score values in shown in the centre of the screen—in this case 67%—together with an icon (a smiling car) indicating the performance of the driver”;

Paragraph [0094]: “FIG. 9A also shows an icon that can be selected by the driver to share the score achieved for a journey on a suitable social media platform. A message can also be seen in FIG. 9A indicating the occurrence of a “harsh braking” event. These messages are displayed, and optionally are also accompanied by an audio or haptic alert, when an acceleration, braking, cornering or idling event of a certain significance is detected by the dongle 2”;

Wherein it is interpreted that the app also provides driver performance scores that assist with improving the driving skills of the driver, as well as notifications when the driver commits harsh events that allow the driver to learn and improve their driving skills; 
]

The combination of Meyer, Reisinger and Delaney do not explicitly teach configuring the component systems package includes configuring the driver performance system to record video during operation of the vehicle, and combine captured video and OBD-II data recorded during operation of the vehicle.

However, Shen does teach configuring the component systems package includes configuring the driver performance system to record video during operation of the vehicle, and combine captured video and OBD-II data recorded during operation of the vehicle.
[Shen, Fig. 7A, 7B, and 8;

Paragraph [0005]: “A disclosed portable video capture device including a non-transitory data storage device, an image sensor, and a processor, is disclosed. The image sensor captures raw video data in response to received image light and the processor encodes the raw video data to generate first, second, and third compressed video data sets, respectively having low, medium, and high resolution. The processor stores the first, second, and third compressed video data sets on the non-transitory data storage device. The portable video capture device may further receive signals containing time dependent automotive on-board diagnostic (OBD) information from an operating automobile. The processor is further configured to encode the received OBD information with at least one of the compressed video data sets as a time dependent visual display of the OBD information superimposed on video data”;

Paragraph [0059]: “According to an embodiment, the remote device 602 may be a module that communicates time dependent automotive on-board diagnostic (OBD) information from an operating automobile to the portable video capture device 110. For example, the remote device 602 may have a wired connection to an automobile's on-board computer. The remote device 602 may then communicate various pieces of vehicle performance data to the portable video capture device 110 via the wireless connection 604. For example, remote device 602 may communicate engine speed, engine revolutions per minute (RPM), throttle position, manifold pressure (i.e., “boost”), mass air-flow rate, etc. The OBD information transmitted by the remote device 602 may then be displayed on the visual display 302 (see FIGS. 3-5) and/or may be encoded with video data as time dependent visual display of the OBD information superimposed on video data. In an example embodiment, the remote device 602 may be an OBD II device”;

Wherein it is interpreted that the wireless scan tool is remote device 602 that transmits vehicle OBD data wirelessly;

Wherein it is interpreted that Shen’s video capture device includes software in addition to the memory and processor, because a processor needs some sort of software (set of instructions) to run, as is well-known in the art;

Wherein it is interpreted that the driver performance system is software stored on a memory and executed by a processor very similar to Shen’s video capture device that includes a memory and a processor with software executed by the processor to capture and encode raw video data along with an interface to display it;
]

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of the system taught by Meyer and the system reviewed by Reisinger and Delaney with that of the system taught by Shen to record video during the operation of the .

Claims 12 and 13 are rejected under 35 USC 103 as being unpatentable over Meyer in view of Reisinger in view of Delaney, as applied to claim 11 above, and in further view of Fish (U.S. Patent Application Publication 2015/0039176, hereinafter referred to as Fish).

In regards to claim 12, the combination of Meyer, Reisinger, and Delaney teach the system of claim 11, and Delaney further teaches wherein the maintenance tracking and notification system is configured to display a Buy Now button 
[Delaney;

“Fixd will use this data to notify you when it's time to replace the battery, wipers, and tires, and has a Purchase button that gives you a list of compatible parts you can purchase through Amazon”;

Wherein it is interpreted that Delaney is describing the same system that Reisinger is describing, the Fixd scan tool and software. Delaney describes the app having a maintenance and notification system that reminds you when it is time to replace wear items, and provides a purchase button;
]


The combination of Meyer, Reisinger, and Delaney doesn’t explicitly teach the maintenance tracking and notification system is configured to display a Buy Now button pertaining to detected vehicle malfunctions.

However, Fish does teach the maintenance tracking and notification system is configured to display a Buy Now button pertaining to detected vehicle malfunctions.
[Fish, Fig 14 and Fig 15;

Paragraph [0035]: “The wireless communication circuit 238 can be configured to communicate wirelessly with a vehicle communication interface that is coupled to the vehicle's data link connector (both not shown) or another remote device. The vehicle communication interface sends signals and vehicle data received from the various electronic control units (ECUs) in the vehicle. Wireless communication circuit 238 communicates with the processor 202 via the second system bus 222. The wireless communication circuit 238 can be configured to communicate via RF (radio frequency), satellites, cellular phones (analog or digital), Bluetooth.RTM., Wi-Fi, Infrared, ZigBee, Local Area Networks (LAN), WLAN (Wireless Local Area Network), NFC (near field communication), other wireless communication configurations and standards, or a combination thereof”;

Paragraph [0046]: “OBDII icon 322 may be used to initiate a scan of the vehicle under test. In alternative embodiment, the scan is conducted automatically when the diagnostic tool 100 is coupled to a data link connector in a vehicle. The data link connector (not shown) provides access to various ECUs (electronic control unit) in the vehicle”;

Paragraph [0060]: “In the screen 600, the diagnostic tool 100 has retrieved a DTC, such as P0010 as shown on message banner 602”;

Paragraph [0076]: “FIG. 14 illustrates a user selecting an icon 1306 according to embodiment of the disclosure. GUI 1400 includes information panel 1304 from the "Code-Assist.TM." database (on or remote of the tool) that displays the top fixes for that particular DTC. In this case, the top reported fix includes replacing variable camshaft timing (VTC) solenoid… GUI 1400 assists the technician in selecting the proper fix for the technician. Similarly, selection may be done via a hand 1126 gesture, the stylus, or via the user interface 106. Once the user selects a particular fix, GUI 1500 may appear”;

Paragraph [0077]: “FIG. 15 illustrates a user ordering a part according to embodiment of the disclosure. GUI 1500 may appear after the selection described in FIG. 14 is made”;

Paragraph [0082]: “If the technician is satisfied with one of the results, he may select a buy icon 1506”;

Paragraph [0083]: “When pressed, the buy icon 1506 may allow the technician to purchase the part by logging into the parts store's server to purchase the part”;

Wherein it is interpreted that Fish’s diagnostic tool 100 is configured to scan a vehicle through a vehicle’s OBD-II port, diagnose a malfunction, and then present an operator with a graphical user interface that displays a buy now button pertaining to a part that would help fix the vehicle malfunction detected by the tool;
]

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system taught by Meyer and reviewed by Reisinger and Delaney with that of the one taught by Fish because it is desirable to present a user of a diagnostic tool with an option to order replacements parts as a result of a diagnosis given by the tool (Fish Paragraph [0005]).



In regards to claim 13, the combination of Meyer, Reisinger, Delaney, and Fish teach the system of claim 12, and Delaney further teaches wherein the routing system is configured to direct the end-user to a website related to one or more parts suppliers when the end-user selects the Buy Now button, the one or more parts suppliers providing new parts and supplies


“Fixd will use this data to notify you when it's time to replace the battery, wipers, and tires, and has a Purchase button that gives you a list of compatible parts you can purchase through Amazon”;

Wherein it is interpreted that Delaney is describing the same system that Reisinger is describing, the Fixd scan tool and software. Delaney describes the app having a system that routes the user to Amazon (a website and a parts supplier) through a purchase button to buy parts compatible to your car;
]

while Fish further teaches the one or more parts suppliers providing new parts and supplies pertaining to the detected malfunction.
[Fish, Fig 14 and Fig 15;

Paragraph [0035]: “The wireless communication circuit 238 can be configured to communicate wirelessly with a vehicle communication interface that is coupled to the vehicle's data link connector (both not shown) or another remote device. The vehicle communication interface sends signals and vehicle data received from the various electronic control units (ECUs) in the vehicle. Wireless communication circuit 238 communicates with the processor 202 via the second system bus 222. The wireless communication circuit 238 can be configured to communicate via RF (radio frequency), satellites, cellular phones (analog or digital), Bluetooth.RTM., Wi-Fi, Infrared, ZigBee, Local Area Networks (LAN), WLAN (Wireless Local Area Network), NFC (near field communication), other wireless communication configurations and standards, or a combination thereof”;

Paragraph [0046]: “OBDII icon 322 may be used to initiate a scan of the vehicle under test. In alternative embodiment, the scan is conducted automatically when the diagnostic tool 100 is coupled to a data link connector in a vehicle. The data link connector (not shown) provides access to various ECUs (electronic control unit) in the vehicle”;

Paragraph [0060]: “In the screen 600, the diagnostic tool 100 has retrieved a DTC, such as P0010 as shown on message banner 602”;

Paragraph [0076]: “FIG. 14 illustrates a user selecting an icon 1306 according to embodiment of the disclosure. GUI 1400 includes information panel 1304 from the "Code-Assist.TM." database (on or remote of the tool) that displays the top fixes for that particular DTC. In this case, the top reported fix includes replacing variable camshaft timing (VTC) solenoid… GUI 1400 assists the technician in selecting the proper fix for the technician. Similarly, selection may be done via a hand 1126 gesture, the stylus, or via the user interface 106. Once the user selects a particular fix, GUI 1500 may appear”;

Paragraph [0077]: “FIG. 15 illustrates a user ordering a part according to embodiment of the disclosure. GUI 1500 may appear after the selection described in FIG. 14 is made”;

Paragraph [0082]: “If the technician is satisfied with one of the results, he may select a buy icon 1506”;

Paragraph [0083]: “When pressed, the buy icon 1506 may allow the technician to purchase the part by logging into the parts store's server to purchase the part”;


]

	Delaney reviews the Fixd scan tool and software that presents a purchase button allowing an end-user to be routed to Amazon to purchase compatible parts relating to the part(s) the maintenance and notification system is indicating should be replaced. Fish teaches a diagnostic tool that presents the user an option to purchase a part related to a detected malfunction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems taught by Meyer and reviewed by Reisinger and Delaney with that of the one taught by Fish because it is desirable to not only diagnose a malfunctioning component, but also easily order replacement parts (Fish Paragraph [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR PATEL whose telephone number is (571)272-7525.  The examiner can normally be reached on Monday-Friday 7:30 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES LEE can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 







/S.P./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668